Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Premier Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 07/31/2008 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER OPPORTUNITY FUNDS - DREYFUS PREMIER HEALTH CARE FUND ( Class A, B, C, I and T ) FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Premier Health Care Fund July 31, 2008 (Unaudited) Common Stocks91.2% Shares Value ($) Biotechnology32.0% Acorda Therapeutics 6,310 a Alexion Pharmaceuticals 2,990 a Amgen 6,800 a Biogen Idec 1,400 a BioMarin Pharmaceutical 11,170 a Celgene 9,430 a Cephalon 3,510 a Genentech 4,755 a Genzyme 4,190 a Gilead Sciences 13,990 a Invitrogen 4,800 a Medivation 3,300 a,b Myriad Genetics 3,100 a,b Onyx Pharmaceuticals 3,480 a,b Pharmasset 4,580 a Regeneron Pharmaceuticals 5,200 a United Therapeutics 1,980 a Vertex Pharmaceuticals 8,890 a Distributors.8% McKesson 2,450 Healthcare It2.5% Covidien 8,250 Managed Health Care1.4% Aetna 3,700 WellPoint 1,400 a Medical Technology20.8% Abiomed 4,610 a,b Agilent Technologies 2,360 a Baxter International 6,030 Becton, Dickinson & Co. 2,460 C.R. Bard 2,250 CardioNet 3,390 Gen-Probe 2,050 a Hologic 9,000 a Hospira 2,590 a Masimo 5,140 Medtronic 3,610 Mettler-Toledo International 2,100 a NuVasive 3,660 a PerkinElmer 4,080 Smith & Nephew, ADR 1,700 b St. Jude Medical 2,500 a Thermo Fisher Scientific 4,690 a Varian 2,200 a Varian Medical Systems 1,580 a Zimmer Holdings 4,186 a Pharmaceutical16.9% Abbott Laboratories 9,210 Bayer, ADR 2,670 Eli Lilly & Co. 2,170 Johnson & Johnson 3,130 Merck & Co. 8,020 Roche Holding, ADR 1,535 Schering-Plough 27,580 Wyeth 12,710 XenoPort 3,920 a Services9.2% Charles River Laboratories International 3,770 a Covance 3,405 a CVS Caremark 9,929 DaVita 1,400 a Express Scripts 3,500 a Laboratory Corp. of America Holdings 1,000 a Psychiatric Solutions 2,410 a,b Universal Health Services, Cl. B 1,500 Specialty Pharmaceuticals7.6% Alcon 1,400 Alpharma, Cl. A 4,700 a,b Auxilium Pharmaceuticals 4,950 a,b Barr Pharmaceuticals 3,290 a Elan, ADR 10,610 a Shire, ADR 2,350 Teva Pharmaceutical Industries, ADR 3,540 Total Common Stocks (cost $12,856,333) Other Investment8.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,308,000) 1,308,000 c Investment of Cash Collateral for Securities Loaned3.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $581,237) 581,237 c Total Investments (cost $14,745,570) 102.8% Liabilities, Less Cash and Receivables (2.8%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At July 31, 2008, the total market value of the fund's securities on loan is $564,582 and the total market value of the collateral held by the fund is $581,237. c Investment in affiliated money market mutual fund. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $14,745,570. Net unrealized appreciation on investments was $2,015,229 of which $2,264,675 related to appreciated investment securities and $249,446 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and
